          Case 2:19-cv-01655-GMN-NJK Document 55 Filed 01/27/21 Page 1 of 1




 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                       DISTRICT OF NEVADA
 4
 5   DASHMESH ENTERPRISES INC., et al.,
                                                           Case No.: 2:19-cv-01655-GMN-NJK
 6          Plaintiffs,
                                                                           Order
 7   v.
 8   UNITED STATES OF AMERICA,
 9          Defendant.
10         On January 6, 2021, Plaintiffs filed a motion for leave to file under seal certain exhibits to
11 their response to Defendant’s motion for summary judgment. Docket No. 43. See also Docket
12 No. 45 (sealed unredacted documents). The sole reason for their request was that Defendant had
13 designated these documents confidential. Id. On January 26, 2021, Defendant withdrew the
14 confidential and attorneys-eyes-only designations of the relevant documents. Docket No. 52. As
15 a result, Plaintiffs withdrew their motion to seal. Docket No. 53.
16         Accordingly, the Court INSTRUCTS the Clerk’s Office to UNSEAL all documents at
17 Docket No. 45.
18         IT IS SO ORDERED.
19         Dated: January 27, 2021.
20                                                _____________________________________
                                                  NANCY J. KOPPE
21                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                     1
